Citation Nr: 9927707	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3  Entitlement to Dependent's Educational Assistance under 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to September 
1966, and died in July 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  A 
rating decision in January 1994 denied the veteran's claim of 
service connection for PTSD.  The veteran perfected his 
appeal to the Board in April 1994, but passed away before the 
appeal could be addressed by the Board.  The appellant, the 
veteran's widow, has perfected an appeal for accrued benefits 
and for service connection for the cause of the veteran's 
death, denied by the RO in November 1997.  


FINDINGS OF FACT

1.  The veteran was not involved in combat.

2.  There are no verified stressors to support a diagnosis of 
PTSD related to the veteran's military service.

3.  An acquired psychiatric disorder, to include panic 
disorder with agoraphobia and sociophobia, general anxiety, 
and bipolar disorder, was not present in service.

4.  The immediate cause of the veteran's death was a gun shot 
wound to the head.  The veteran's death was ruled a suicide.

5.  At the time of the veteran's death, service connection 
was not in effect for any disability.

6.  The veteran's suicide has not been shown by competent 
medical evidence to be related to service, or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, panic 
disorder with agoraphobia and sociophobia, general anxiety, 
and bipolar disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).

2.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States, Code have not been met. 38 U.S.C.A. 
§ 3501(a)(1) (West 1991); 38 C.F.R. § 21.3021(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the claim for 
service connection for PTSD for accrued benefits purposes is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that at the time of his death, the 
veteran had presented a claim which was not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that the duty to assist has been met. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At the time of his death, the veteran was seeking service 
connection for PTSD, which he attributed to his military 
service experiences.  VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Where the claimed stressor is 
not related to combat, "credible supporting evidence" means 
that "the appellant's testimony, by itself, cannot as a 
matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran's service medical records noted no complaints of 
or treatment for a psychiatric disorder and his separation 
examination report noted no psychiatric abnormality. 

The veteran served in the Navy and his service personnel 
records indicate that his military occupational specialty 
(MOS) was that of an Engineman or Oiler.  The awards and 
decorations listed on his DD 214 and elsewhere in his service 
records, do not indicate that the veteran was involved in 
combat.  Indeed, the veteran himself made no claim to have 
been involved in combat, stating that he served onboard a 
submarine and an oil tanker.  He maintained that his 
stressors were non-combat related stressors, involving 
various assaults and "hazing" incidents at the hands of 
fellow servicemen, witnessing murders and suicides while on 
shore leave or during basic training, fearing for his life 
due to hazardous training or work experiences, and being 
beaten and mistreated by guards while serving time in the 
brig in Subic Bay, in the Philippines. 

Since the veteran was not involved in combat, any stressor 
supporting a diagnosis of PTSD requires corroboration.  While 
the record does indicate that the veteran had been diagnosed 
with PTSD on more than one occasion, these diagnoses were not 
based on verified stressors.  In numerous written statements 
and during his psychiatric examinations, the veteran reported 
a number of stressors from his period of service.  He 
maintained that he suffered from numerous physical assaults 
from fellow servicemen and senior officers, during basic 
training, as well as on other occasions, and that he 
witnessed other soldiers being similarly assaulted, some of 
whom might well have died, although he never found out their 
fate.  He reported that some soldiers committed suicide 
during basic training.  He also reported getting into fights 
due to unwanted homosexual advances from other men, and 
beating a man's face "to a pulp" with a radio antenna after 
the man had attacked him with a tire iron for no reason.  

He reported a "hazing" incident when he first joined the 
crew of a submarine in Pearl Harbor, Hawaii, when he was 
locked inside a torpedo tube, and another incident in the 
submarine when he was locked in a very confined space in 
order to fix a leak.  The water was rising as far as his chin 
but he was told he would not be released until the leak was 
fixed because it was better to lose one man than the entire 
ship's crew.  In addition, he reported an incident during 
survival training when he was being trained how to escape 
from a sinking submarine.  The training was conducted under 
one hundred feet of water.  He stated that he was distressed 
to see the submarine's doctor, an older man whom he 
respected, break down in panic and refuse to take the test.  
He himself took the test and was terrified the whole time.  
Finally, he reported being continuously beaten and assaulted 
while in the brig, and while on shore leave, witnessing a 
prostitute getting stabbed to death right next to him by 
another prostitute.

The veteran received a VA psychiatric examination in July 
1993.  The examiner diagnosed PTSD, panic disorder with 
agoraphobia and sociophobia, and history of severe alcohol 
abuse.  The examiner noted that the veteran had never been in 
combat, and stated that "his traumas appear to be more those 
that occurred during training, several fights that he got 
into, as well as several episodes of being placed in a 
potentially suffocating situation and feared [sic] for his 
life."   

VA treatment records form June 1993 to September 1993 noted 
treatment for general anxiety, "probable" PTSD, bipolar 
disorder, and history of alcohol abuse.  An August 1993 VA 
psychological evaluation report provided diagnoses of major 
depression, alcohol abuse, by history, and rule-out PTSD.  
From September 1993 to January 1996, VA treatment records 
indicated that the primary diagnosis was PTSD.  On two 
occasions, in October 1993 and March 1995, the veteran's 
period in the brig in Subic Bay was listed as a stressor that 
precipitated PTSD.

An April 1994 Social Security Administration decision 
contained a finding that the veteran's impairments included 
possible conversion disorder, history of alcohol abuse, 
anxiety-related disorder, affective disorder, and borderline 
personality disorder.  The veteran underwent another VA 
psychiatric examination in March 1995.  The examiner repeated 
his earlier findings, and reiterated that the veteran's main 
stressors were "his suffocation episodes, as well as the 
beatings that he underwent."  

Private treatment records from the Panhandle Mental Health 
Center, in Scottsbluff, Nebraska, from November 1995 to 
February 1996, and correspondence from March 1997, indicate 
that the veteran was diagnosed with PTSD.  The treating 
psychologist did not specifically state which stressors 
supported the diagnosis, but a November 1995 psychological 
evaluation report did discuss general stressors, such as the 
veteran witnessing fellow servicemen commit suicide during 
basic training, witnessing the stabbing of one prostitute by 
another, being involved in fights and beatings, and his 
period in the brig in Subic Bay.  The veteran was 
hospitalized from October to November 1996 at the Hastings 
Regional Center in Hastings, Nebraska after passing out from 
excessive drinking.  The final diagnoses were alcohol 
dependence and anxiety with panic associated with PTSD 
symptoms.  No stressors were cited.  

In February 1996, the Department of the Navy, Naval 
Historical Center (NHC) responded to the RO's request for 
confirmation of the veteran's claimed stressors.  NHC was 
able to provide ship's logs for two vessels upon which the 
veteran served, during the period he served.  NHC was unable 
to confirm any of the events claimed by the veteran. 

As noted above, one of the three governing legal criteria 
necessary to establish a claim for service connection for 
PTSD is medical evidence establishing a clear diagnosis of 
the condition.  While the veteran had been diagnosed with 
PTSD during his lifetime, none of these diagnoses was based 
on a specific, verifiable stressor which would support a 
grant of service connection.  The Board notes at this point 
that a number of the reports indicate that the veteran's 
experiences in the brig precipitated his PTSD.  The veteran's 
service personnel records confirm that, following a summary 
court martial, he was confined to the brig in Subic Bay, the 
Philippines, for one month's hard labor from August to 
September, 1965.  Time spent while under arrest without 
acquital does not constitute active service.  See 38 C.F.R. 
§ 3.15.  There is no evidence that the veteran was ever 
acquitted of the charge, and his DD-214 lists the period from 
August to September, 1965, as time lost from active service.  
Thus, service connection is not warranted for any stressors 
the veteran may have experienced during this period since he 
was not on active service at the time.  Furthermore, even 
assuming that the veteran was subsequently acuitted of the 
charge against him, and that the time spent in the brig 
therefore constitutes active service, he did not provide any 
specifics about asserted stressful event that occurred in the 
brig, and that can be verified, to support a diagnosis of 
PTSD.  

The remaining stressors referred to in the medical records 
similarly remain unverified.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a diagnosis 
of PTSD, related to service, based on an examination which 
relied upon an unverified history, is inadequate.  West v. 
Brown, 7 Vet. App. 70, 77 (1994); see also Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Accordingly the diagnoses 
of PTSD from the VA examinations in July 1993 and March 1995, 
the VA treatment records and the records from the Panhandle 
Mental Health Center and the Hastings Regional Health Center, 
based as they are on either unverified in-service stressors, 
or no stressors at all, are inadequate for a grant of service 
connection.  The remaining psychiatric evidence indicated 
that PTSD was not present.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for PTSD, for 
purposes of accrued benefits.  In view of the fact that the 
service connection is not warranted for PTSD, it follows that 
service connection for the cause of the veteran's death, 
claimed as secondary to PTSD, is similarly not warranted.  
The Board finds further that the evidence of record is not so 
evenly balanced so as to raise a doubt as to any material 
issue and hence the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107.  

The Board notes that the veteran has also been diagnosed with 
various other psychiatric disorders, including panic disorder 
with agoraphobia and sociophobia, general anxiety and bipolar 
disorder.  There is, however, no competent evidence of a 
nexus between any of these psychiatric disorders and service.  
Accordingly, entitlement to service connection for any of 
these psychiatric disorders, for accrued benefits purposes, 
and for the cause of the veteran's death, claimed as 
secondary to these disorders, is not well grounded and must 
be denied.  Id.

In view of the denial of service connection for the cause of 
the veteran's death, the claim for entitlement to Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code, is also denied.  In order 
to be eligible for this educational assistance the veteran 
must have died of a service connected disability, or been 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death.  38 U.S.C.A. § 3501(a)(1) (West 
1991); 38 C.F.R. § 21.3021(a) (1998).  As such, the appellant 
does not met the basic requirements for educational 
assistance.

For the reasons provided above, the appellant's claims are 
denied.



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, for accrued benefits purposes, is denied.

Service connection for the cause of the veteran's death is 
denied.

Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals


 

